United States Court of Appeals
                              For the Eighth Circuit

                       ___________________________

                               No. 12-1672
                       ___________________________

                             James Michael Stickley

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

  Karl Byrd, Sheriff of Faulkner County, Arkansas; Torling, Officer, Faulkner
   County Detention Center; Andrews, Lt., Faulkner County Detention Center;
 Andrews, Officer, Faulkner County Detention Center; Childs, Officer, Faulkner
  County Detention Center; Bobby Brown, Major, Faulkner County Detention
 Center Administrator; John Randall, Captain, Faulkner County Detention Center
                            Assistant Administrator

                    lllllllllllllllllllll Defendants - Appellants
                                     ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                        Submitted: November 16, 2012
                           Filed: January 14, 2013
                               ____________

Before RILEY, Chief Judge, WOLLMAN and MELLOY, Circuit Judges.
                              ____________
WOLLMAN, Circuit Judge.

      James Stickley brought this action under 42 U.S.C. § 1983 against the
Defendants,1 alleging that his constitutional rights were violated while he was detained
at Faulkner County Detention Center (FCDC). The district court granted the
Defendants qualified immunity in part, but denied it as to Stickley’s claim that the
Defendants’ refusal to give him adequate toilet paper violated the Fourteenth
Amendment. We reverse.

                                           I.

      Stickley was detained and awaiting trial at FCDC from January 2010 until June
2010. Pursuant to FCDC’s policy, Stickley was issued one roll of toilet paper each
week. That policy provides, in relevant part:

      Personal hygiene items will be issued once a week. One roll of toilet
      tissue per week will be given to each detainee. You must have the empty
      spool before you will get another one. . . .

J.A. 29.

       Each week, Stickley used his weekly allotment before the week’s end. When
he sought additional toilet paper, his requests were denied. Stickley filed a grievance
form, complaining that his allotment was inadequate, to which Lieutenant Andrews
responded: “Toilet tissue is issued every Wednesday[,] 1 roll per inmate. This is per
Captain[’]s orders.” J.A. 26. When Stickley depleted his weekly roll of toilet paper
before Wednesday, he showered to clean himself following a bowel movement. He
often had to wait up to thirty minutes before being allowed to do so.

      1
        For clarity, we refer to Sheriff Karl Byrd, Officer Torling, Lieutenant Andrews,
Officer Andrews, Officer Childs, Major Bobby Brown, and Captain John Randall
collectively as “Defendants.”

                                          -2-
       Stickley brought this § 1983 action, alleging that the deprivation of additional
toilet paper violated his Fourteenth Amendment right to adequate sanitation and
personal hygiene. The district court denied qualified immunity to the Defendants on
this claim, concluding that “a reasonable officer would understand that, in these
circumstances, not providing additional toilet paper violated Stickley’s right to
reasonably adequate sanitation and personal hygiene during pretrial detention.”2 D.
Ct. Order of Mar. 1, 2012, at 2-3.

                                          II.

        We review de novo the district court’s denial of qualified immunity, viewing
the facts in the light most favorable to Stickley and drawing all reasonable inferences
in his favor. See McCaster v. Clausen, 684 F.3d 740, 746 (8th Cir. 2012). “Summary
judgment is appropriate if ‘there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.’” Loch v. City of Litchfield, 689
F.3d 961, 965 (8th Cir. 2012) (quoting Fed. R. Civ. P. 56(a)).

                                         III.

       “Qualified immunity shields a government official from liability and the
burdens of litigation unless his conduct violates ‘clearly established statutory or
constitutional rights of which a reasonable person would have known.’” Id. (quoting
Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “On summary judgment,
government officials possess qualified immunity unless (1) the facts plaintiff has
shown amount to a violation of a constitutional right, and (2) the right violated was


      2
        Stickley does not challenge the district court’s grant of qualified immunity on
his claim that the FCDC’s policy of removing mattresses violated his constitutional
rights.

                                         -3-
clearly established when the alleged misconduct occurred.” Williams v. Herron, 687
F.3d 971, 974 (8th Cir. 2012).

       Because Stickley was a pretrial detainee at the time of the alleged constitutional
violation, we analyze his claim under the Fourteenth Amendment rather than the
Eighth Amendment. See Morris v. Zefferi, 601 F.3d 805, 809 (8th Cir. 2010). As a
pretrial detainee, Stickley was entitled to “‘at least as great’ protection as that afforded
convicted prisoners under the Eighth Amendment.” Owens v. Scott Cnty. Jail, 328
F.3d 1026, 1027 (8th Cir. 2003) (quoting City of Revere v. Mass. Gen. Hosp., 463
U.S. 239, 244 (1983)). “Under the Fourteenth Amendment, a pretrial detainee’s
constitutional rights are violated if the detainee’s conditions of confinement amount
to punishment.” Morris, 601 F.3d at 809. Hence, pretrial detainees “are entitled to
reasonably adequate sanitation, personal hygiene, and laundry privileges, particularly
over a lengthy course of time.” Beaulieu v. Ludeman, 690 F.3d 1017, 1045 (8th Cir.
2012) (quoting Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989)).

       Stickley broadly asserts that the denial of adequate toilet paper violated his
constitutional rights. We must, however, review the totality of the circumstances at
issue. See Morris, 601 F.3d at 810 (explaining that “[i]n considering whether the
conditions of pretrial detention are unconstitutionally punitive, we review the totality
of the circumstances of a pretrial detainee’s confinement”). Although Stickley
exhausted his supply before receiving an additional roll the following week, he was
not always without toilet paper. When he did run out of toilet paper, he was able to
clean himself by taking a shower.

       The Seventh Circuit has concluded that a prisoner’s deprivation of toilet paper
for five days, though “merit[ing] some management criticism,” did not rise to the level
of a constitutional violation. See Harris v. Fleming, 839 F.2d 1232, 1234-36 (7th Cir.
1988). This holding is consistent with our precedent. See Smith v. Copeland, 87 F.3d
265, 268-69 (8th Cir. 1996) (no constitutional violation where pretrial detainee was

                                            -4-
subjected to overflowed toilet for four days); Williams v. Delo, 49 F.3d 442, 444-47
(8th Cir. 1995) (inmate’s deprivation of clothes, running water, hygiene supplies,
blanket, and mattress for four days did not violate inmate’s Eighth Amendment
rights). We conclude that, given the amount of toilet paper afforded him, the limited
time in which he went without toilet paper, and his ability to attend to his hygiene
needs at those times, Stickley’s constitutional rights were not violated by the denial
of additional toilet paper. See, e.g., Green v. Baron, 879 F.2d 305, 310 (8th Cir. 1989)
(noting that although detainees have a variety of rights, including rights to personal
hygiene and sanitation, “[n]ot every deprivation . . . rises to the level of punishment
under the due process clause”).

       Whether the denial of a request for additional toilet paper or similar hygiene
items might in some circumstances constitute a constitutional violation is a question
we need not resolve today. We hold only that, in the circumstances presented in this
case, the Defendants’ refusal to grant Stickley’s request for additional toilet paper did
not violate any clearly established right. Accordingly, the Defendants are entitled to
qualified immunity.

                                          IV.

       The order denying qualified immunity is reversed, and the case is remanded to
the district court for the entry of an appropriate order. We express our appreciation
to appointed counsel for his zealous efforts on Stickley’s behalf.
                         ______________________________




                                          -5-